internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc psi - plr-115326-99 date date x a b c d d1 company trust a b c d e f dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative on behalf of x requesting a ruling under sec_691 of the internal_revenue_code the information submitted states that on d1 x purchased a contract contract from company x is identified in the contract as owner and annuitant and a x’s spouse is identified as co-annuitant b c and d x’s children are named as beneficiaries beneficiaries under the contract x represents that the contract is a deferred variable_annuity contract and is registered as a security under the securities act of under the contract x may allocate and from time to time reallocate purchase payments and earnings thereon to either a variable account or a fixed account amounts allocated to the variable account which is registered as a unit_investment_trust under the investment_company act of the act are used to purchase accumulation units in one or more sub- accounts which in turn are each invested in corresponding shares of trust which is registered as an open-end management investment corporation mutual_fund under the act the value of sub-account units fluctuates based on the investment performance of the underlying mutual funds amounts allocated to the fixed account are allocated to one or more guarantee periods amounts allocated to a particular guarantee period earn interest for the duration of the guarantee period at a fixed rate equal to the guaranteed_interest rate established by company for that guarantee period at any given time the value of amounts allocated to the variable account together with the value of amounts allocated to the fixed account constitutes the contract value for the contract at that time under the contract annuity payments will commence on the maturity_date under an annuity option selected by x the contract offers four annuity options a life_annuity a life_annuity with a 10-year period certain a joint_and_survivor_annuity and a joint_and_survivor_annuity with a period certain if no annuity option is selected before the maturity_date annuity payments will be made on a fixed basis under annuity option above x selected as the maturity_date x’s attainment of age a and has not selected an annuity option annuity payments under the applicable annuity options may be provided in the form of variable_annuity payments fixed annuity payments or a combination of both the amount of annuity payments is determined by reference to annuity_payment rates set forth in the contract or if more favorable such annuity_payment rates published by company and in use on the maturity_date the annuity_payment rates specify the amount of annuity_payment that will be provided per dollar_figureb of contract value and these rates vary with the type of annuity option prior to the maturity_date x may surrender the contract in full or receive a partial withdrawal from the contract if x surrenders the contract in full x will receive a cash payment equal to the contract value at the end of the valuation period during which the surrender becomes effective less an annual administration fee any applicable withdrawal charge and in the case of amounts withdrawn from the fixed account any applicable market_value adjustment as defined in the contract if x elects to receive a partial withdrawal x will receive a cash payment equal to such portion of the contract value as x specifies the withdrawal charge applies with certain exceptions to any amount treated as a withdrawal of premiums_paid within c years of the date of withdrawal the withdrawal charge equals the applicable withdrawal charge percentage multiplied by the amount of the withdrawal that is subject_to a withdrawal charge the applicable withdrawal charge percentage equals d percent for a withdrawal occurring during the first contract_year after payment and declines thereafter until the e year when it equals f percent the contract provides for the payment of a death_benefit to the named beneficiary or to x’s estate if x dies before the maturity_date the recipient and amount of the death_benefit depend on when x dies if x dies and is survived by the co- annuitant x’s estate will receive a death_benefit equal to the contract value on the last valuation_date prior to death less certain charges under the contract this death_benefit must be paid to x’s estate within five years of x’s death if x dies and is not survived by the co-annuitant the death_benefit will be paid to the beneficiaries under the contract in this event the amount of the death_benefit will depend on x’s age at death if x dies prior to attaining age a the death_benefit will be the greater of a the contract value or b the death_benefit on the last day of the previous six-year contract period plus any purchase payments made and less any amounts deducted in connection with partial withdrawals if x dies after attaining age a the death_benefit is equal to the contract value the beneficiaries may choose to receive the death_benefit in a lump sum in which case the contract will terminate if the beneficiaries do not choose to receive the death_benefit in a lump sum immediately then in accordance with sec_72 their entire_interest in the contract must be distributed within five years over their lives or over a period not extending beyond their life expectancies x represents that the contract satisfies the requirements of sec_72 and is otherwise an annuity_contract for federal_income_tax purposes x requests a ruling that the payment of the death_benefit to beneficiaries under the contract upon the death of x will constitute income_in_respect_of_a_decedent ird within the meaning of sec_691 to the extent such payment exceeds x’s investment_in_the_contract sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 provides that the right to receive an amount of income_in_respect_of_a_decedent shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includible in gross_income shall be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such income sec_1_691_a_-1 of the income_tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent we conclude that the payment of the death_benefit to beneficiaries under the contract upon the death of x will constitute income_in_respect_of_a_decedent ird within the meaning of sec_691 when distributed to the beneficiaries to the extent such payment exceeds x’s investment_in_the_contract except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion as to whether the contract satisfies the requirements of sec_72 or is otherwise an annuity_contract for federal_income_tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours j thomas hines acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
